Citation Nr: 0903457	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-35 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The veteran served on active duty from April 1974 to December 
1978. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim.  The 
claim was previously before the Board in January 2008, when 
it was remanded for additional development. 


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
psychiatric disorder was not present in service or until many 
years thereafter and is not related to service or to an 
incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in June 2004 
informed the veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO has obtained the veteran's 
service medical records, VA treatment records, Social 
Security Administration (SSA) records, State of Tennessee 
Department of Human Services records, and provided him with a 
VA examination.  See 38 C.F.R. § 3.159(c).  The duty to 
assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


II.  Service Connection

The veteran essentially contends that his depression was 
either incurred in, or caused by, his military service.  He 
has reported that he was first diagnosed with depression 
while in service.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection will also be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

As the Board noted in its January 2008 remand, the veteran 
sought treatment for psychiatric issues at least twice during 
service.  In October 1976, he reported to sick call with a 
"depressed attitude" and the treating doctor reported that, 
although the veteran was not psychologically depressed, he 
was in "neurotic depression" and a change in work 
environment would be beneficial to the veteran.  
Additionally, in January 1977, the veteran was referred for a 
psychiatric evaluation by his commanders prior to review of 
pending non-judicial proceedings.  At that time, the doctor 
reported that the veteran had no psychiatric disorders and 
highly recommended that the veteran be retained in his 
assignment, as he would "most likely perform at a high level 
of proficiency."  

Post-service, the veteran did not begin treatment for 
depression until July 1997, when he reported that his life 
was out of control, he was tired, and felt depressed, with 
suicidal thoughts becoming progressively worse.  During 
treatment, the veteran reported that his adult son had died 
in a car accident a year prior, that he had recently lost his 
job, had been living on the streets for the past week, and 
had tried crack/cocaine a few times within that period.  The 
veteran was admitted to the high intensity psychiatric ward 
with suicidal precautions and was diagnosed with major 
depression, crack/cocaine abuse, and alcohol abuse, all of 
which were attributed to the loss of his son.  

Finally, the Board noted that on several occasions 
thereafter, the veteran sought VA treatment for depression, 
cocaine withdrawal, and cocaine induced mood disorders; VA 
doctors have attributed these periods of substance abuse and 
depression to a variety of factors, including bereavement for 
his son, breakups with his girlfriend, homelessness, having 
no money, being unemployed, and lacking a social support 
system.

In light of the above, because it is undisputed that the 
veteran sought treatment for a depressed attitude during 
service and has since been diagnosed with several psychiatric 
disorders, including major depression, crack/cocaine abuse, 
and alcohol abuse, the Board will focus on the evidence that 
relates to whether these conditions are related to service.  
See Newhouse v. Nicholson, No. 06-7302 (Fed. Cir. Aug. 10, 
2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  

In January 2008, the Board remanded the claim to obtain 
additional records and to afford the veteran a VA examination 
to determine whether it was at least as likely as not that 
any psychiatric disorder had its onset during service or were 
otherwise related to his military service.  

In compliance with the Board's remand instructions, records 
from the State of Tennessee Department of Human Services, 
SSA, and VA were obtained.  A disability determination from 
the State of Tennessee Department of Human Services indicates 
that the veteran was diagnosed with a severe bipolar disorder 
without psychotic features, most recent episode depressed; 
cocaine abuse, in early full remission; and a personality 
disorder, not otherwise specified, with antisocial features.  
No opinion as to the etiology of these conditions was 
provided in the report.  Additionally, SSA records indicate 
that the veteran was found to have an affective mood 
disorder, personality disorder, and substance abuse disorders 
in an April 2008 Administrative Law Judge decision, but no 
mention as to the cause of these disorders was mentioned.  
Finally, recent VA treatment records dated from January 2006 
to August 2006 indicate that the veteran has continued 
treatment for cocaine abuse, alcohol abuse, and a depressed 
mood disorder, which doctors have noted is due to his cocaine 
abuse.  

In August 2008, the veteran was afforded a formal VA 
examination.  At the outset of the examination report, the 
physician indicated that he had reviewed the veteran's claims 
folder.  After discussing his pertinent history, the findings 
of his physical examination and the results of diagnostic 
studies, the physician diagnosed the veteran with a major 
depressive disorder and cocaine dependence, currently in 
remission.  The examiner also provided the opinion that the 
veteran's depression was not due to his military service or 
related to any in-service disease.  The examiner based this 
opinion on the fact that, when the veteran was diagnosed with 
depressive neurosis during service, this condition was 
related to situational circumstances that could be corrected 
with a duty change, as well as the fact that the record 
clearly stated that the veteran was found to have no 
psychiatric disorders and was not psychologically depressed 
in January 1977.  Finally, the examiner reported that the 
veteran's extensive abuse of cocaine had very likely caused 
some of his ongoing symptoms and resulted in the social and 
work outcomes that increased the likelihood of depression.  

Because the assessment of the August 2008 VA examiner and the 
opinions of various VA physicians, who have attributed the 
veteran's depression to a variety of non-service related 
factors, including substance abuse, constitutes the only 
competent medical evidence of record addressing the etiology 
of the veteran's psychiatric disorder, the Board finds that 
the preponderance of the evidence is against the claim, and 
thus, service connection for a psychiatric disorder must be 
denied.  

In reaching this determination, the Board does not question 
the sincerity of the veteran's belief that his psychiatric 
disorder is related to service.  As a lay person, however, he 
is not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (2006) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  There is no competent medical 
evidence of record relating the veteran's current psychiatric 
disorder to his active service.  

In sum, the Board finds that the preponderance of the 
evidence is against the claim, and service connection must be 
denied.


ORDER

Entitlement to service connection for a psychiatric disorder, 
including depression, is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


